Citation Nr: 1727842	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-47 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to recognition of the Veteran's son, N.E.F., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  

3.  Whether the Veteran submitted a timely notice of disagreement (NOD) to a January 2013 rating decision that granted service connection for PTSD and assigned a 50 percent disability rating.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in a November 2009 substantive appeal, and later requested the scheduled Board hearing be postponed.  However, in subsequent correspondence received in February 2014, the Veteran's attorney withdrew her request for a Board hearing and submitted written contentions instead.  Under these circumstances, the Board finds that the Veteran has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

In April 2014, the Board remanded the claims for further evidentiary development.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a current diagnosis of HTN.  

2.  Evidence of record does not show that N.E.F. was a member of the Veteran's household and permanently incapable of self-support when he attained the age of 18 years.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for HTN have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Neither the Veteran nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including obtaining service treatment records, VA and private treatment records.  

Regarding whether there was substantial compliance with the Board's April 2014 remand directives, the RO sent a letter to the Veteran in April 2016 requesting clarification regarding her relationship with N.E.F., as well as documentation regarding his birth, adoption, and the circumstances of his current living situation and his caregiver's information.  The Veteran did not respond to the RO's request.  VA further provided the Veteran a VA examination in July 2016.  Thus, the record reflects substantial compliance with the instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The July 2016 VA physician's opinion is sufficient evidence for deciding the claim for service connection for HTN, because the physician reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

Service Connection

The Veteran contends that she currently has HTN, as evidenced by elevated blood pressure readings, either caused or aggravated by her service-connected PTSD.  Alternatively, she contends that her current HTN is the result of pre-eclampsia diagnosed during her first pregnancy in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as HTN, service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that there is a current diagnosis of HTN and service connection for HTN, to include as secondary to his service-connected PTSD, is not warranted in this case. 

Although the Veteran's service treatment records show she was hospitalized in March 1978 with elevated blood pressure readings and edema due to diagnosed pre-eclampsia, there are no subsequent relevant complaints, findings, treatment or diagnoses.  Her February 1979 separation examination report shows her blood pressure reading was 120/60.  

Subsequent private and VA treatment records frequently show the Veteran denied HTN symptoms prior to 2008.  Although treatment records show intermittent elevated blood pressure readings as early as April 2008, with one assessment of borderline HTN in April 2008, and VA treatment records frequently show problem lists including elevated blood pressure without HTN and benign essential HTN, the treatment records repeatedly show assessments of elevated blood pressure without HTN.  Moreover, the Board finds the July 2016 VA examiner's opinion that the Veteran does not currently have diagnosed HTN, persuasive and probative as it is supported by an adequate rationale and based on the professional judgment of the examiner's careful review of the Veteran's medical records.  The examiner noted that there was no evidence that HTN had been diagnosed, that the Veteran's reported blood pressure readings varied, and that the Veteran was on no medication for HTN.  The examiner further noted that most of the Veteran's blood pressure readings were within normal limits.  The Veteran and her attorney have submitted no evidence that she is currently diagnosed with HTN.  Without sufficient evidence that the Veteran has HTN, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

The Board recognizes the Veteran is of the opinion that she currently has HTN that is attributable to either her service or service-connected PTSD.  A lay person is not competent to make such a diagnosis or etiological link due to a lack of medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, hypertension is a disease diagnosed based upon specific medical findings and testing, as opposed to one capable of lay observation.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the Veteran's opinion is given minimal weight.  

As the preponderance of the competent evidence is against this claim, there is no doubt to be resolved.  Service connection for HTN is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.  

Recognition of N.E.F. as a Helpless Child

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or her own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Id.  Principal factors for consideration are as follows:  

(1) Whether the claimant is earning his or her own support; if so, this is prima facie evidence that he or she is not incapable of self-support.  Id.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  Id. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Id.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Id.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  Id.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.  

The Veteran has asserted that her son, N.E.F, was born with fetal alcohol syndrome, was adopted, and now lives in a group home in Texas.  She indicated that he receives benefits from the Social Security Administration for his disability.  

In April 2016, the RO requested that the Veteran provide N.E.F's birth certificate, his adoption documents, and information about his caretaker, as well as her relationship to him and whether he was a member of her household before he was 18.  The RO also requested statements from a physician who knew of N.E.F.'s condition regarding the extent of his disability, the diagnosis, prognosis and date of onset, as well as statements from any treatment and/or educational institutions that had knowledge of his condition.  The Veteran did not respond.  

In this regard, it must be noted that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Accordingly, as the Veteran has been given sufficient time and opportunity to procure and submit the documentation requested or submit sufficient information to VA so that such records could be procured on her behalf, and the evidence of record is insufficient to establish N.E.F.'s status as a helpless child, the Board finds that the criteria for the establishment of N.E.F. as a helpless child for the purpose of VA benefits have not been met, and the claim must be denied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


ORDER

Service connection for HTN is denied.  

Entitlement to recognition of N.E.F. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.  


REMAND

A May 2016 RO administrative decision determined that the Veteran's NOD with a January 2013 rating decision, submitted by her attorney in February 2014, was not timely filed.  The Veteran was further advised that she could submit an enclosed VA form NOD if she disagreed with the determination.  Later that same month, the Veteran's attorney submitted correspondence disagreeing with the determination, but did not submit the VA NOD form.  

VA amended 38 C.F.R. § 20.201 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, to include any NOD, effective March 24, 2015.  Thus, the amended regulation applies to the Veteran's attorney's May 2016 correspondence.  See 38 C.F.R. § 20.201 (a) (2016).  However, in a June 2016 letter, VA notified the Veteran that the attorney's May 2016 letter had been accepted as a NOD regarding the determination that the February 2014 NOD was untimely.  

There is no evidence of record that the RO has yet issued a statement of the case (SOC) since receiving the Veteran's May 2016 NOD with the determination that the February 2014 NOD was untimely.  Given the RO's representation of this submission, the Board must remand the issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC on the claim of whether the Veteran submitted a timely NOD to the January 2013 rating decision that granted service connection for PTSD and assigned a 50 percent disability rating.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


